Exhibit 10.1

 

TRANSITION AGREEMENT

 

THIS TRANSITION AGREEMENT (the “Agreement”) is made and entered into as of
September 25, 2003 (the “Effective Date”), by and between RIVERSTONE NETWORKS,
INC. a Delaware corporation (the “Company”) and Robert Stanton (“Executive”),

 

W I T N E S S E T H:

 

WHEREAS, the Company has determined and Executive has accepted, that it is in
the best interests of the Company and its stockholders for Executive to continue
to serve as the Executive Vice President, Chief Financial Officer and Secretary
of Company on the terms and subject to the conditions set forth herein; and

 

WHEREAS, the parties hereto wish to enter into this Agreement to provide for an
orderly transition of Executive’s responsibilities:

 

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

 

1. Continued Appointment as Executive Vice President, Chief Financial Officer
and Secretary.

 

(a) Executive shall continue in his role of Executive Vice President, Chief
Financial Officer and Secretary of Company, until either the Executive resigns
from the Company or the Company requests the Executive’s resignation. Written
notice of either such event must be served upon the other party by hand delivery
or overnight mail. Such notice may be provided either by giving the Company a
signed version of the form resignation letter attached as Exhibit A or by
sending the Executive the form resignation letter attached as Exhibit A and
requesting his signature. The Executive’s resignation shall become effective
five business days after the date the notice is served (the “Separation Date”).
The Executive shall have the right to review and approve any press release or
other public announcement related to his separation from the Company prior to
its issuance, subject to applicable securities laws.

 

(b) Executive shall manage the day-to-day financial and investor relations
operations of the Company until his successor is in place, and will support and
transition responsibilities to the new Chief Financial Officer. In addition,
provided that the Executive is still employed as the Company’s Chief Financial
Officer, has been actively involved in the Company’s restatement process, and
agrees that the restatement-related documents to be filed with the SEC are true
and accurate, upon request by the Company, Executive will agree to sign the
restated financials covering periods for which Executive was Company’s CFO. The
period of time to complete these activities shall be defined as the “Transition
Period”.

 

(c) After the Separation Date and provided Executive has not been terminated for
Cause, and if requested by the Company, Executive will assist the Company on
matters related to the restatement process, for the number of hours that are
mutually agreed between Executive and

 

CONFIDENTIAL

TRANSITION AGREEMENT

-1-



--------------------------------------------------------------------------------

Company and for a time period to be mutually agreed between Executive and
Company (“Restatement Advice Period”). If Company requests Executive’s
assistance on restatement-related matters but does not use Executive’s
assistance on such matters for at least 20 hours per week during any 3
consecutive weeks in a row, the Restatement Advice Period will be deemed to have
terminated and the Consulting Retainer period will commence.

 

(d) After the Separation Date and/or after the Restatement Advice Period, and
provided Executive had not been terminated for Cause while an executive,
Executive shall remain available to serve as a consultant to Company, and, if
requested, shall perform consulting services as mutually agreed between
Executive and Company (“Consulting Retainer”) for a period of six (6) months
commencing, as the case may be, either immediately following the Separation Date
or immediately following the termination of the Restatement Advice Period,
whichever is later. The Company agrees during the term of the Restatement Advice
Period and the Consulting Retainer, Executive may be employed by other persons,
firms or corporations, consistent with the obligations of this Agreement.

 

(e) For purposes of the Indemnification Agreement between the parties, Executive
shall be deemed an “Agent” while performing services to the Company during
Restatement Advice Period and the Indemnification Agreement shall continue to
remain in full force and effect.

 

2. Payments to Executive.

 

(a) In consideration of Executive’s services through the Separation Date, the
Company shall continue to pay Executive his current base salary of $222,500.00
(“current base salary”), in accordance with the Company’s standard payroll
practices and subject to applicable withholding taxes, and Executive shall be
entitled to continue to participate in the Company’s benefit programs to the
extent he is otherwise eligible under the terms of such programs.

 

(b) If Executive provides assistance to Company during the Restatement Advice
Period, Company shall pay Executive for the number of hours in which such
assistance is provided at an hourly rate of $111.25.

 

(c) In consideration of Executive’s agreement to perform the services described
herein, including the Consulting Retainer, and provided that Executive had not
been terminated for Cause as an executive, the Company agrees to pay Executive a
fixed consulting fee in the gross amount of $111,250.00, subject to applicable
withholding taxes, to be paid in six even monthly installments beginning, as the
case may be, either on the first day of the month after the Separation Date or
after the termination of the Restatement Advice Period, whichever is later.

 

3. Termination of Service as Executive of Company.

 

(a) Executive’s service as an executive of the Company under this Agreement will
be “at will,” meaning that either Executive or the Company will be entitled to
terminate Executive’s service as an executive of the Company at any time and for
any reason, with or without cause

 

CONFIDENTIAL

TRANSITION AGREEMENT

-2-



--------------------------------------------------------------------------------

and with 5 days notice as provided in l(a) above, without liability to Executive
or to the Company other than as expressly provided in this Agreement.

 

(b) Upon the termination of Executive’s service as an executive of the Company,
Company shall pay to Executive any accrued, unpaid salary and vacation pay,
subject to applicable withholding taxes. Executive shall not be entitled to any
other payments from the Company except as specifically provided herein or as
provided under the terms of any employee benefit plans of the Company then in
effect, including any stock option agreements to which Executive is a party;
provided, however, that the Executive will not under any circumstances be
entitled to any severance compensation or benefits beyond those described
herein, even if the Executive normally would have qualified for such
compensation or benefits under a general severance policy, program, or practice
in place at the Company at the time the Executive’s employment terminates.

 

(c) Any vested stock options held by Executive will be handled according to the
terms of the letter attached as Exhibit B to this Agreement.

 

(d) For the purposes of this Agreement, “Cause” means a good faith determination
by the Board of Directors that any one or more of the following has occurred:

 

  (i) The conviction of Executive of, or entry by Executive of a guilty or no
contest plea to, the commission of a felony;

 

  (ii) A willful violation of a federal or state securities law applicable to
the Company;

 

  (iii) Any willful act by Executive which constitutes misconduct of a type and
kind which is materially adverse to the Company.

 

  (iv) Executive has failed or refused to comply in any material respect with
the reasonable policies, standards or regulations of the Company and thereby
caused material loss, damage or injury to the Company

 

  (v) Executive has materially breached of a term of this Agreement or the
Executive’s Invention Assignment and Confidentiality Agreement, including,
without limitation, Executive’s theft of Company’s proprietary information,
regardless of whether such conduct occurred before or after this Agreement was
executed; or

 

  (vi) Executive has engaged in conduct that materially discredits the Company
or is materially detrimental to the reputation, character or standing of the
Company, regardless of whether such conduct occurred before or after this
Agreement was executed.

 

CONFIDENTIAL

TRANSITION AGREEMENT

-3-



--------------------------------------------------------------------------------

For the purpose of determining whether conduct constitutes “willful,” no act or
failure to act by Executive shall be considered “willful” unless it is done by
Executive in bad faith and without reasonable belief that his action or omission
was in the best interests of Company.

 

(e) In the event of Executive’s death during the period in which the payments
and benefits described herein are to be made to Executive, the obligations
contained herein shall survive Executive’s death and the payments and benefits
described herein shall be made first to Executive’s spouse, and in the event
Executive’s spouse does not survive Executive or her death while payments and
benefit remain outstanding then to Executive’s estate or in such manner as
directed by Executive’s executor.

 

4. Executive’s Representations.

 

As a condition precedent to this Agreement, Executive warrants that as of the
date of this Agreement, he has not committed any of the acts referenced in
Section 3(d) above.

 

Executive hereby represents and warrants to the Company that he has fully
reviewed this Agreement and that he fully understands this Agreement. In
connection with this review, Executive has had an opportunity to consult with
legal counsel and with financial and other advisors of his choosing and, if he
has decided not to do so, such choice was his voluntary decision. The terms of
this Agreement are voluntarily accepted by Executive without duress or coercion.

 

5. Dispute Resolution. Any disputes arising out of, or relating to, Executive’s
employment with the Company, this Agreement, or the making, performance, or
interpretation of it, including any determination by the Company that Executive
has breached his obligations under this Agreement, shall be, to the maximum
extent permitted by law, arbitrated in accordance with the following procedure:

 

(a) Any and all claims shall be submitted to final and binding arbitration
before the JAMS in the city closest to Executive’s last place of work at the
Company where JAMS has an office. Such arbitration shall be in accordance with
JAMS’s then current version of JAMS Employment Arbitration Rules and Procedures
(“JAMS Rules”). Absent mutual agreement of the parties on an arbitrator, the
arbitrator shall be selected in accordance with the JAMS selection procedures in
effect at the time. Either party may initiate arbitration proceedings by filing
a demand for arbitration with the appropriate JAMS office.

 

(b) The arbitrator shall have the authority to grant any relief authorized by
law. The parties further agree that the arbitrator shall not have any power to
add to, subtract from, modify, amend, or refuse to enforce, any of the terms of
this Agreement.

 

CONFIDENTIAL

TRANSITION AGREEMENT

-4-



--------------------------------------------------------------------------------

(c) The arbitrator shall have exclusive authority to resolve all claims covered
by this Section 6. Any issues involving the arbitrability of a dispute shall be
governed by the Federal Arbitration Act, 9 U.S.C. § 1 et seq.

 

(d) The arbitrator shall have power, consistent with California and/or federa1
law, to award attorneys’ fees, expert witness fees and costs according to
statute, or according to a separate written agreement between the parties, or
the JAMS Rules, but shall have no other power to award attorneys’ fees, costs or
expert witness fees.

 

(e) The claims covered by the above include, but are not limited to, all claims
covered by the Agreement, or the making, performance, or interpretation of it,
including any determination by the Company that Executive has breached his
obligations under this Agreement, claims for wrongful termination, unpaid wages
or compensation, breach of contract, torts, violation of public policy, claims
for harassment or discrimination (including, but not limited to, race, sex,
religion, national origin, age, marital status, medical condition, disability,
or sexual orientation), claims for benefits (except where an employee benefit or
pension plan specifies a procedure for resolving claims different from this
one), claims for physical or mental harm or distress, or any other
employment-related claims under any federal, state or other governmental law,
statute, regulation or ordinance, including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Americans With Disabilities Act, the Age
Discrimination in Employment Act, the California Fair Employment and Housing
Act, and any other statutes or laws relating to an employee’s relationship with
the employer, and claims related to the Executive’s Proprietary Information and
Inventions Agreement. However, claims for workers’ compensation benefits and
unemployment compensation benefits are not covered by this arbitration
agreement, and such claims may be presented to the appropriate court or
government agency.

 

(f) Notwithstanding this agreement to arbitrate, neither party waives the right
to seek through judicial process, preliminary injunctive relief to preserve the
status quo or prevent irreparable injury before the matter can be heard in
arbitration in accordance with California Code of Civil Procedure Section
1281.8.

 

(g) The arbitrator shall issue a written arbitration decision stating the
arbitrator’s essential findings and conclusions upon which any award is based. A
party’s right for review of the decision is limited to grounds provided under
applicable law.

 

(h) The parties agree that the arbitration shall be final and binding and any
arbitration award shall be enforceable in any court having jurisdiction to
enforce this arbitration agreement.

 

(i) BY AGREEING TO THIS BINDING ARBITRATION PROVISION, BOTH THE COMPANY AND
EXECUTIVE GIVE UP ALL RIGHTS TO TRIAL BY JURY, EXCEPT AS EXPRESSLY PROVIDED
HEREIN.

 

6. Successors.

 

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent

 

CONFIDENTIAL

TRANSITION AGREEMENT

-5-



--------------------------------------------------------------------------------

and distribution. This Agreement shall inure to the benefit of and be
enforceable by Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

7. Confidentiality.

 

The parties acknowledge that the confidentiality of all terms of this Agreement,
including, without limitation, the payment of any amount of consideration
provided for herein and any dispute or arbitration in regard or subject to this
Agreement, is of the essence. Except pursuant to a court order, or as otherwise
specifically required by law (including, in the case of the Company, any
required disclosures in filings made by the Company under the securities laws)
as determined by their respective counsel, or with the written consent of the
other parties, the parties agree to maintain the confidentiality of this
Agreement, and any dispute or arbitration in regard or subject to this
Agreement, and to make no voluntary statement or take any other voluntary action
which might reasonably be expected to result in any disclosures of, or any
publicity concerning, any of the terms of this Agreement, and any dispute or
arbitration in regard or subject to this Agreement, to anyone, including,
without limitation, past, present or future employees of the Company or past or
future employers of Executive. Notwithstanding the foregoing, the parties may
make confidential disclosures of pertinent terms of this Agreement to immediate
family members, taxing authorities and to professional tax or financial or legal
advisors, provided that prior to any such disclosure required to effect any such
consultation, the parties shall also disclose the existence of this covenant of
confidentiality.

 

8. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of California without reference to principles of conflict of
laws. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties or their
respective successors and legal representatives.

 

(b) All notices and other communications hereunder shall be given by hand
delivery to the other party or by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to Executive:

at Executive’s current address shown on the records of the Company

 

If to the Company:

Riverstone Networks, Inc.

5200 Great America Parkway

Santa Clara, CA 95054

Attention: Chief Financial Officer

 

CONFIDENTIAL

TRANSITION AGREEMENT

-6-



--------------------------------------------------------------------------------

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to applicable law or regulation.

 

(e) Executive’s or the Company’s failure to insist on strict compliance with any
provision of this Agreement or the failure to assert any right Executive or the
Company may have hereunder shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement.

 

(f) This Agreement constitutes the entire agreement of the parties relating to
the subject matter hereof, and supersedes all prior and contemporaneous
negotiations, correspondence, understandings and agreements of the parties
relating to the subject matter hereof, provided, however, that each of (i)
Executive’s Proprietary Information and Inventions Agreement, (ii) the stock
option and related agreements pursuant to which Executive’s options were granted
or exercised, (iii) until the Separation Date, Executive’s Change-in-Control
Severance Benefit Agreement under the Company’s Change-in-Control Severance
Benefit Plan for Key Employees provided however that any payments Executive is
entitled to receive under this Plan shall be offset by any payments made in
accordance with Section 2(c) above, and the (iv) the Indemnification Agreement
between the parties shall remain in full force and effect.

 

IN WITNESS WHEREOF, Executive and the Company have executed this Agreement
effective as of the Effective Date.

 

EXECUTIVE

/s/    Robert Stanton         Robert Stanton

 

COMPANY

By   /s/    Oscar Rodriguez            

Name: Oscar Rodriguez

President and Chief Executive Officer

 

CONFIDENTIAL

TRANSITION AGREEMENT

-7-



--------------------------------------------------------------------------------

Exhibit A

 

Form of Resignation Letter

 

I, Robert Stanton, resign from my position as Executive Vice President, Chief
Financial Officer and Secretary of Riverstone Networks, Inc. (the “Company”)
effective                     . Effective this date, I acknowledge that I will
no longer be an employee of the Company.

 

CONFIDENTIAL

TRANSITION AGREEMENT

-8-



--------------------------------------------------------------------------------

EXHIBIT B

 

Stock Options

 

Your Options Expire After Your Termination Date

 

We are amending your outstanding options to extend the 90-day a period of time
in which you may exercise your vested options following termination to the
earlier of (i) 30 days after a registration statement on Form S-8 becomes
effective with respect to your options and the current exercise blackout period
is ended by Riverstone or (ii) 12 months after the date of your termination (but
not later than the original ten-year term of your options). Please note that
your right to exercise the options during this period will still be subject to
compliance with applicable securities laws, including the availability of an
exemption from registration under state securities laws if Riverstone’s common
stock is not listed on the Nasdaq National Market.

 

Please also note that the amendment of your option to provide this extended
exercise period could cause your option to lose its status as an incentive stock
option under some circumstances.

 

By signing this agreement, you are consenting to this modification of your
option. You are encouraged to consult your personal tax advisor with regard to
the tax consequences of your option.

 

If you fail to sign and return this form with your Transition Agreement, your
options will not be amended and your right to exercise the options will continue
to be as set forth in the Riverstone Equity Incentive Plan and your existing
stock option agreement.

 

As communicated by Riverstone to all employees on June 2, 2003, effective on the
close of business on May 30, 2003, the Company suspended all stock option
exercise transactions under the Plan. This period during which you will be
unable to exercise your stock options is called a “black-out period.” The
expected end date for the blackout period will be communicated to you as soon as
it is known.

 

I have read, understand and agree to the modification as noted above. I
understand that I have been encouraged to consult with my personal tax advisor
with regard to the tax consequences of my option.

 

            Employee       Date

 

CONFIDENTIAL

TRANSITION AGREEMENT

-9-



--------------------------------------------------------------------------------

Stock Options

 

You must exercise your options through E*Trade. Employee Investor Relations
cannot process an exercise for you. Below are directions for accessing and
activating your account at E*Trade. Please note that activating your account at
E*Trade can take some time. We encourage you to begin this process now to insure
that your account is active when you decide to exercise your options. If you
would like to verify the day that your options will expire please contact Stock
Administration as listed below.

 

How to exercise your options:

 

You can exercise your options by accessing your account at E*Trade in one of
three ways:

 

  • Through the World Wide Web at: www.optionslink.com.

 

  • Through E*Trade’s IVR system at: 800-838-0908 or 650-599-0125.

 

  • Through E*Trade’s Customer Service Center at: 800-838-0908 or 650-599-0125
and Press “0”. Service is available M-F 8am to midnight EST.

 

  • Note: Your account at E*Trade must be activated to exercise your options.

 

How to contact E*Trade:

 

  • You can call the E*Trade IVR center at 800-838-0908 or 650-599-0125 (24
hours per day).

 

  • You can access E*Trade’s customer service center by pressing “0” after you
dial the above numbers (8am to midnight EST).

 

  • You can email E*Trade at: optionslink@etrade.com.

 

How to contact Stock Administration:

 

If you are unable to resolve your questions with E*Trade, or would like to
confirm the date that your options will expire, please contact Inga Lapsins at
(408) 878-6470 or ilapsins@riverstonenet.com.

 

CONFIDENTIAL

TRANSITION AGREEMENT

-10-